Case 2:19-cv-13413-PDB-APP ECF No. 31-5 filed 05/14/20   PageID.568   Page 1 of 4




          EXHIBIT D
J &Case   2:19-cv-13413-PDB-APP
    J Sports Productions, Inc. v. Cloud NineECF No. Not
                                            Hookah..., 31-5  filed in...
                                                          Reported 05/14/20                        PageID.569          Page 2 of 4



                                                                          I. Procedural Facts
      KeyCite Yellow Flag - Negative Treatment                            On June 5, 2014, Plaintiff filed this piracy action alleging that
Distinguished by Technology From Heaven Unlimited v. Regal-Elite, Inc.,   Defendants unlawfully broadcasted the “Manny Pacquiao v.
S.D.Ohio, March 30, 2018                                                  Timothy Bradley, WBO Championship Fight” at Cloud Nine
                  2014 WL 5800100                                         Hookah Lounge, Inc. (“Cloud Nine”). A little over a month
    Only the Westlaw citation is currently available.                     later, Plaintiff attempted service on Defendants by sending the
             United States District Court,                                complaint and summons by certified mail to Cloud Nine and
                   E.D. Michigan,                                         its resident agent, Najah Dabajeh. (Pl.'s Ex. B & C, Certified
                 Southern Division.                                       Mail Receipt). On July 15, 2014, the summons was returned
                                                                          executed by an unidentified individual.
     J & J SPORTS PRODUCTIONS, INC., Plaintiff,
                          v.
                                                                          On August 21, 2014, Plaintiff requested and obtained an
           CLOUD NINE HOOKAH LOUNGE,                                      entry of default against both Defendants. Three weeks
         INC., and Najah Dabajeh, Defendants.                             later, Plaintiff filed a motion for default judgment against
                                                                          Defendants, jointly and severally, seeking $110,000 in
                          No. 14–12238.
                                                                          statutory damages and $2,095.96 in attorney fees. On October
                                |
                                                                          2, 2014, a notice of appearance was entered by attorney Tarek
                       Signed Nov. 7, 2014.
                                                                          M. Baydoun on behalf of Defendants. Shortly thereafter,
Attorneys and Law Firms                                                   Defendants filed a motion to set aide the Clerk's entry of
                                                                          default. According to Defendants, Najah Dabajeh-the only
Clinton J. Hubbell, Hubell Duvall PLLC, Southfield, MI, for               individual authorized to accept service in this matter-was
Plaintiff.                                                                out of the country on the date the summons was returned
                                                                          executed. As such, they maintain that service was never
Tarek M. Baydoun, The Meridian Law Group, Dearborn, MI,                   properly effectuated and, as a result, good cause exists to set
for Defendants.                                                           aside the defaults.


       OPINION AND ORDER CONDITIONALLY                                    II. Standard of Review
       GRANTING DEFENDANTS' MOTION TO                                        Federal Rule of Civil Procedure 55(c) provides that “[f]or
        SET ASIDE THE ENTRY OF DEFAULT                                    good cause shown the court may set aside an entry of
          [13] AND DENYING PLAINTIFF'S                                    default....” In making the determination of good cause under
       MOTION FOR DEFAULT JUDGMENT [10]
                                                                             Rule 55(c), a court must consider three factors:
NANCY G. EDMUNDS, District Judge.
                                                                            1. Whether the plaintiff will be prejudiced;
 *1 Plaintiff, J & J Sports Productions, Inc., filed this
complaint against Defendants, Cloud Nine Hookah Lounge,                     2. Whether the defendant has a meritorious defense; and
Inc., and its principal, Najah Dabajeh, asserting claims under
                                                                            3. Whether culpable conduct of the defendant led to the
the Communications Act of 1934 (“the Act”), 47 U.S.C. §§
                                                                            default.
553, 605, and the state law tort of conversion. On August
21, 2014 the Clerk entered defaults against Defendants based
                                                                             United Coin Meter Co., Inc. v. Seaboard Coastline R.R.,
upon their failure to plead or otherwise defend. (Dkt.# 8, 9).
                                                                          705 F.2d 839, 844–845 (6th Cir.1989). The decision whether
Currently before the Court is Plaintiff's motion for default              to set aside an entry of default is discretionary.   Shepard
judgment (Dkt. # 10), and Defendants' motion to set aside the             Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190,
Clerk's entry of default. (Dkt. # 13). For the reasons set forth          193 (6th Cir.1986). That said, federal courts strongly favor
below, Defendants' motion is conditionally GRANTED, and
                                                                          trials on the merits.  Berthelsen v. Kane, 907 F.2d 617, 620
Plaintiff's motion is DENIED as moot.
                                                                          (6th Cir.1990). Additionally, the Sixth Circuit has applied a




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
J &Case   2:19-cv-13413-PDB-APP
    J Sports Productions, Inc. v. Cloud NineECF No. Not
                                            Hookah..., 31-5  filed in...
                                                          Reported 05/14/20                    PageID.570          Page 3 of 4


                                                                       or caused the display of any TV programming in violation of
“somewhat more lenient standard” to “ Rule 55(c) motions
                                                                       any law.” (Defs. Ex. E, Aff. of Meritorious Def.). Resolution
where there has only been an entry of default, than to Rule
                                                                       of this disputed issue of fact could reduce or eliminate
60(b) motions where judgment has been entered.” Shepard                Defendants' liability in this matter. Indeed, in its response to
Claims Serv., 796 F.2d at 193. Even in Rule 60(b) cases where          Defendants' motion to set aside, Plaintiff acknowledges as
a more stringent standard applies, the Sixth Circuit has stated        much. See (Plf.'s Resp. 17). As such, the Court finds that
that “[a]ny doubt should be resolved in favor of the petition          Defendants have established a meritorious defense.
to set aside the judgment so that cases may be decided on
their merits.” United Coin Meter, 705 F.2d at 846 (internal
                                                                         2. Plaintiff Has Not Shown Prejudice
citations omitted).
                                                                       A plaintiff must point to something more than mere delay
                                                                       in order to establish prejudice.      Thompson v. Am. Home
III. Analysis                                                          Assurance Co., 95 F.3d 429, 433 (6th Cir.1996). Rather, “the
                                                                       delay must result in tangible harm such as loss of evidence,
  A. Motion To Set Aside Clerk's Entry of Defaul
                                                                       increased difficulties of discovery, or greater opportunity for
 *2 The Clerk's entry of default was entered against
Defendants on August 21, 2014 but a default judgment has not           fraud or collusion.”    Id. at 433–34.
been entered. The court may set aside an entry of default under
                                                                       Here, the Court need not spill a considerable amount of ink on
   Rule 55(c) for “good cause” shown. Here, Defendants
                                                                       the prejudice factors as Plaintiff has admitted that they do not
argue that it is able to establish good cause by showing that (1)
                                                                       weigh in its favor. Indeed, Plaintiff acknowledges that it “has
Plaintiff will not be prejudiced if the default is set aside, (2) it
                                                                       no credible basis or support for the contention that granting
has a meritorious defense, and (3) its failure to timely file an
                                                                       the [Defendants'] motion will result [in] loss of evidence”,
answer was not the result of culpable conduct. Plaintiff argues
                                                                       “increased difficulties of discovery” or “fraud or collusion
to the contrary. Pursuant to the framework set forth by the
                                                                       that cannot be cured by entry of a protective order.” (Plf.'s
Sixth Circuit, this Court is inclined to agree with Defendants.
                                                                       Resp. 20). As such, the Court is left only with one conclusion;
                                                                       namely, that Plaintiff will not suffer any prejudice if the
  1. Defendant Has Asserted a Meritorious Defense                      default is set aside.
A defendant must state “a defense good at law” in order
to establish a meritorious defense.       INVST Fin. Group,             3. Defendant's Conduct Was Not Sufficiently Culpable
Inc. v. Chem–Nuclear Sys., Inc., 815 F.2d 391, 398–99 (6th             *3 A court must consider all three factors when ruling on
Cir.1987). The asserted meritorious defense is sufficient so
                                                                       a motion to set aside entry of default.     Shepard Claims
long as it contains “ ‘even a hint of a suggestion’ which,
                                                                       Service, Inc. v. William Darrah & Assocs., 796 F.2d 190,
[if] proven at trial, would constitute a complete defense.' “
                                                                       193 (6th Cir.1986). That said, “when the first two factors
Id. Further, a defendant need not demonstrate a likelihood
                                                                       militate in favor of setting aside the entry, it is an abuse
of success on the merits.      Berthelsen, 907 F.2d. at 621–
                                                                       of discretion for a district court to deny a      Rule 55(c)
22. Finally, all ambiguous or disputed facts must be resolved
                                                                       motion in absence of a willful failure of the moving party
in the light most favorable to the defendant.          INVST Fin.      to appear and plead.” Id. In other words, when a defendant
Group, 815 F.2d at 398.                                                has established that the first two factors weigh in its favor,
                                                                       the defendant's conduct must be “particularly culpable” in
Plaintiff claims that Defendants willfully intercepted and             order to “outweigh those two factors and tip the balance
displayed a certain pay-perview program without obtaining
                                                                       toward denial of relief.”    Waifersong, Ltd. v. Classic Music
a license to do so. This allegation, if established, constitutes
                                                                       Vending, 976 F.2d 290, 293 (6th Cir.1992). Thus, the Sixth
a violation of §§ 553 and 605 of the Communications Act
                                                                       Circuit has held that a defendant's conduct will be treated
of 1934, and carries with it the potential for substantial
                                                                       as culpable only if the defendant displays “either an intent
monetary penalties. In Defendants' motion to set aside default,
                                                                       to thwart judicial proceedings or a reckless disregard for the
however, Defendants challenge the very premise upon which
                                                                       effect of its conduct on those proceedings.” Id. at *3 (internal
Plaintiff's claim depends, arguing that they never “displayed
                                                                       quotation marks and citations omitted).


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
J &Case   2:19-cv-13413-PDB-APP
    J Sports Productions, Inc. v. Cloud NineECF No. Not
                                            Hookah..., 31-5  filed in...
                                                          Reported 05/14/20                     PageID.571          Page 4 of 4


                                                                        pleading be excusable [in order for the court to set aside a
Here, Plaintiff argues that defense counsel's conduct meets the         default]. Shepard Claims Service, 796 F.2d at 194. Further,
standard set forth above. In support of this assertion, Plaintiff       Defendants would be deprived of the opportunity to have
notes that Defendants (1) acknowledged the deadline to file             their case considered on the merits if default is not set aside.
a responsive pleading but then failed to defend despite being           Accordingly, the Court grants Defendants' motion to set aside
given an additional 14 days to do so, and (2) waited two                the clerk's entry of default subject to the condition discussed
months to suggest that Plaintiff's attempted service of the             below. Plaintiff's pending motion for default judgment is
complaint was defective. Defendants assert that its conduct             hereby moot. (Dkt. No. 10).
was excusable because Najah Dabajeh–Cloud Nine's resident
agent-was not present in the county at the time of service and,
therefore, it had no duty to respond to Plaintiff's complaint or           B. Plaintiff's Request for Attorney Fees And Costs
subsequent motions.                                                      *4 Plaintiffs argues that, in light of Defendants evasive
                                                                        behavior, the Court should condition its grant of Defendants'
Notwithstanding Defendants actual knowledge of the                      motion upon the payment of $2,320 in attorney fees.
complaint, the Sixth Circuit has been clear that “[a]ctual              While the Court is not persuaded that an award of this
knowledge and lack of prejudice cannot take the place of                magnitude is warranted here, it does agree that Plaintiff's
                                                                        counsel should be compensated for some of the time spent
legally sufficient service.”    LSJ Investment Company, Inc.            responding to Defendants' motion. Accordingly, the Court
v. O.L.D., Inc., 167 F.3d 320, 324 (6th Cir.1999). In other             hereby conditions its grant of Defendants' motion on the
words, there is no evidence here that Defendants displayed              payment of $1,000 in fees to Plaintiff's counsel within seven
either an intent to thwart judicial proceedings or a reckless
disregard for the effect of its conduct on those proceedings.           (7) days of this Order. See    Winslow v. Kalamazoo Pub.
On the contrary, Defendants believed-perhaps correctly-that             Sch., No. 1:07–CV–65, 2007 WL 1701796 (W.D.Mich. June
they had no duty to respond in light of Plaintiff's allegedly           11, 2007) (a district court “has authority to condition the
defective service. Moreover, even assuming, arguendo, that              setting aside of a default upon payment of attorneys' fees
Defendants' argument was meritless, the Sixth Circuit has               and costs under       Fed.R.Civ.P. 55(c).” (internal citations
held that even when a defendant willingly evades service of             omitted).
process, a default may be set aside. Berthelsen v. Kane, 907
F.2d 617, 622 (6th Cir.1990) (emphasis added) (holding that
                                                                        IV. Conclusion
although the defendant willfully evaded service, the entry of
                                                                        Based upon the foregoing, the Court GRANTS Defendants'
default should be set aside because the plaintiff would not be
                                                                        motion to set aside the clerk's entry of default with the
prejudiced and the defendant had a meritorious defense).
                                                                        CONDITION that Defendants reimburse Plaintiff consistent
                                                                        with the terms of this Order. Because the Court has vacated
While the Court agrees that defense counsel's behavior-
                                                                        the entry of default, the Plaintiff's motion to enter default
as evidenced by the correspondence attached to Plaintiff's
                                                                        judgment is DENIED as moot.
response-was less than admirable, the bar for refuting
culpability under the framework established in this Circuit is
simply not very high. In fact, the Sixth Circuit has stated that        SO ORDERED.
“ ‘[w]hen the issue is one of whether to set aside an entry of
                                                                        All Citations
default so that the ‘good cause’ standard of       Rule 55(c) is
applicable, it is not absolutely necessary that the neglect or          Not Reported in F.Supp.3d, 2014 WL 5800100
oversight offered as reason for the delay in filing a responsive

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
